DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 6/24/21.
Claims 1-24 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 6/24/21 and 5/15/18 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.
Amendments to Drawing

Applicant request om 6/24/21 to Amendments to the Drawing to fix the typographical error has been granted.

Amendments to Specification

Applicant request om 6/24/21 to Amendments to the Specification to fix the typographical error has been granted for paragraph [058], [0113], [0117], [0119], [0123], [0126], [0137] and [0139]. However Applicant request om 6/24/21 to Amendments to the 

Response to Arguments


Applicant's arguments filed 6/24/21 with respect to claims 1-24 have been considered but are moot in view of the new ground(s) of rejection. In addition applicant's arguments filed 6/24/21 with respect to claims 1-24 has been considered but are not persuasive.

	Applicant argued in page 20-23 applicant argued on obviousness. Examiner disagree on this because these limitations are well-known in prior art and combinable with predictable results, because that is how the computer system works.
	

	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 8, 18, 20-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako (U.S. Pub. No. 20140160129 A1), in view of Hansen (U.S. Pub. No. 9069444 B1), further in view of Neven (U.S. Pub. No. 20120290401 A1) and Hirata (U.S. Pub. No. 20140300693 A1).

Regarding to claim 1:

1. Sako teach a system for secure monitoring (Sako [0044] the above-described external camera (second imaging unit) may also be a fixed security/surveillance camera installed in an indoor space or an outdoor space, or a camera mounted on a flying object (such as a small apparatus and an airship subjected to radio control)) at a central location (Sako [0139] Fig. 9-10 in step S340, the external camera 32A transmits a captured image to the server in repose to the image acquisition request from the server) the field of view of one or more remotely located operators, the system comprising: (Sako FIG. 1 [0039] the HMD 1 can substantially provide the scene 2-1 from a user viewpoint (first person viewpoint) as illustrated in the left of FIG. 1 by 
for each operator: a first video camera configured to be worn or attached to the operator in a position to provide a first series of video and data signals representing images including a forward field of view of the operator (Sako FIG. 1 [0039] the HMD 1 can substantially provide the scene 2-1 from a user viewpoint (first person viewpoint) as illustrated in the left of FIG. 1 by displaying, on the display units 2 in real time, a captured image that is captured by an imaging unit (first imaging unit) that is installed on the HMD 1)
a second video camera configured to be worn or attached to the operator in a position to provide a second series of video and data signals representing images including ocular movements of the operator's eyes; (Sako [0066] the eye-gaze input is a way of inputting an instruction, which is detected on the basis of an image captured by an imaging lens (not shown) that is installed inward in the HMD 1 so as to shoot an image of an eye of the user P. The operation control unit 10b tracks movement of the pupil of the eye of the user P whose image has been captured, and calculates an orientation of the eye-gaze)
an operator microprocessor (Sako Fig. 2-3 [0060] The system controller 10 includes a microcomputer equipped with, for example, a central processing unit (CPU), read only memory (ROM), random access memory (RAM), a non-volatile memory, and an interface unit. The system controller 10 controls structural elements of the HMD 1) configured to receive and combine the first, second and third series of video and data signals from the first and second video cameras (Sako FIG. 7 [0123] the 

Sako do not explicitly teach a server at the central location having a file for each operator; and storage in the operator's server file; a third video camera configured to be worn or attached to the operator to provide a third series of video and data signals representing images including a rearward facing field of view from behind the operator: continuously stream the combined signals in real time to said server for processing and storage in the operator’s server file for later analysis; and wherein the combined signals representing the images of the operator’s forward field of view and ocular eve movements are time keyed with each other. 

However Hansen teach a server at the central location having a file for each operator; (Hansen col. 6 line 34-41 by providing a user name and password, the users can associate a local device, file, or folder with a user account. Versions of the same file linked to similar files stored on local computers or the cloud can be synced using permissions established with the username and password. In some implementations, a permission is synchronizing file A with related versions associated according to rules stored in the cloud or local computing device. (Hansen col. 8 line 48-52 the copy engine optionally maintains data indicating where each copy of a given file is stored, e.g., in a database that associates files with links to copies of the file)
and storage in the operator's server file. (Hansen col. 3 line 18-30 system 100 includes a plurality of user accounts stored on one or more of the cloud servers 102 and/or local computing devices 112. The user account associates certain local computing devices 112 with each other and with personal data (including personal photographs and videos) stored in cloud server storage 116. The user account typically includes credentials, such as a username and password that allow the server computer to associate the certain computers and to ensure proper authorization for the 
and storage in the operator’s server file for later analysis; (Hansen col. 3 line 18-30 system 100 includes a plurality of user accounts stored on one or more of the cloud servers 102 and/or local computing devices 112. The user account associates certain local computing devices 112 with each other and with personal data (including personal photographs and videos) stored in cloud server storage 116. The user account typically includes credentials, such as a username and password that allow the server computer to associate the certain computers and to ensure proper authorization for the association of the certain local computing devices and/or access to the personal data stored on the cloud server)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sako, further incorporating Hansen in video/camera technology. One would be motivated to do so, to incorporate a server at the central location having a file for each operator; and storage in the operator's server file. The functionality will improve user experience with predictable results.

The combination of Sako and Hansen do not explicitly teach a third video camera configured to be worn or attached to the operator to provide a third series of video and data signals representing images including a rearward facing field of view from behind the operator: and continuously stream the combined signals in real time to said server for processing; wherein the combined signals representing the images of the operator’s forward field of view and ocular eve movements are time keyed with each other.

However Neven teach continuously stream the combined signals in real time to said server for processing (Neven [0036] In a process block 410, gaze tracking camera 121 acquires an eye image of an eye of the user in real-time while the user is perceiving the external scene through lens elements 110 and 112. Gaze tracking camera 121 acquires the eye images contemporaneously with scene camera 120 acquiring the scene images and the two image streams are time keyed or synchronized with each other. The eye images include an image of the user's eye, which may be acquired as a direct image or acquired via a reflection off of one or more of lens elements 110 and 112. The scene images and the eye images may both be temporarily buffered into memory 150 before one or both are transmitted to server system 160. In some embodiments, the scene and eye images may be pre-processed at device 138 by processor 146 (or on-board computing system 118) before being exported) 
wherein the combined signals representing the images of the operator’s forward field of view and ocular eve movements are time keyed with each other. (Neven [0022] scene camera 120 and gaze tracking camera 121 may be operated to acquire continuous real-time images that are time keyed to each other as the user views the external scene. In one embodiment, on-board computer system 118 is coupled to analyze the eye images acquired by gaze tracking camera 121 and the scene images acquired by scene camera 120 in real-time, to generate gaze direction information in 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sako, further incorporating Hansen and Neven in video/camera technology. One would be motivated to do so, to incorporate combined signals representing the images of the operator’s forward field of view and ocular eve movements are time keyed with each other. The functionality will improve user experience with predictable results.

The combination of Sako, Hansen and Neven do not explicitly teach a third video camera configured to be worn or attached to the operator to provide a third series of video and data signals representing images including a rearward facing field of view from behind the operator: and

However Hirata teach a third video camera configured to be worn or attached to the operator to provide a third series of video and data signals representing images including a rearward facing field of view from behind the operator: and (Hirata Fig. 16. Hirata Fig. 30 [0200] the panoramic image generation apparatus 100 of the present embodiment has a function of picking up a panoramic image using both of a front side camera 210 and a rear side camera 212 of a portable terminal 200)



Regarding to claim 2:

2. Cancelled.

Regarding to claim 3:

3. Sako teach the system of claim 1 Sako do not explicitly teach wherein said first and third video cameras are positioned and configured such that the images including the forward field of view and the images including the rearward field of view comprise a combined 360° field of view about the operator.

However Hirata teach wherein said first and third video cameras are positioned and configured such that the images including the forward field of view and the images including the rearward field of view (Hirata [0046] FIG. 34 is a view illustrating an example of a front side panoramic image picked up by the front side comprise a combined 360° field of view about the operator. (Hirata [0123] where both of the front side camera 210 and the rear side camera 212 are used, while the front side camera 210 picks up a component image while successively changing the elevation angle from approximately -90 degrees to approximately +90 degrees, the rear side camera 212 can pick up component images at pan angles different by 180 degrees successively changing the elevation angle from approximately +90 degrees to -90 degrees as indicated by arrow marks in FIG. 12(c). [0235] Further, if the double-sided cameras are utilized, then even if the portable terminal 200 is not rotated over 360 degrees, a panoramic image for the whole circumference can be picked up only by rotating the portable terminal 200 by 90 degrees-.theta./2 with respect to the horizontal angle .theta. of view of the camera. Therefore, it is facilitated to carry out whole circumference panoramic image pickup simply while the display of the portable terminal 200 is viewed as a finder)

Regarding to claim 4:

4. Sako teach the system of claim 3, wherein said first and second video cameras for each operator are secured to a head mounted unit configured to be worn or otherwise secured to the head of that operator. (Sako [0123] the external cameras 32A are second imaging units installed in the back of the HMD 1 (corresponding to the back of a user's head when the user wears the HMD 1), as illustrated in FIG. 7. The external cameras 32A are realized by multiple super-wide angle lenses that capture 

Regarding to claim 5:

5. Sako teach the system of claim 4, wherein said third video camera for each operator is secured to said head mounted unit. (Sako [0123] the external cameras 32A are second imaging units installed in the back of the HMD 1 (corresponding to the back of a user's head when the user wears the HMD 1), as illustrated in FIG. 7. The external cameras 32A are realized by multiple super-wide angle lenses that capture images of areas in upper, lower, and inward directions of the HMD 1, as illustrated in FIG. 7)

Regarding to claim 8 and 21:

8. Sako teach the system of claim 4, Sako do not explicitly teach wherein said head mounted unit is an eyeglasses frame.

However Hirata teach wherein said head mounted unit is an eyeglasses frame. (Hirata [0129] FIG. 16 the user would wear the see-through type HMD 250 like an eyeglass and carry out panoramic image pickup while viewing an outside world which can be seen through the display 252 and an image displayed on the display 252)

Regarding to claim 12:

12. Cancelled.

Regarding to claim 18:

Claim 18 is rejected for the same reason as claim 1. Sako do not explicitly teach Claim 18 following additional limitation - at the system server stitching together the received video signals representing the images of the operator’s forward field of view and the operator’s rearward field of view into a single video stream to provide a 360° field of view.

However Hirata teach at the system server stitching together the received video signals representing the images of the operator’s forward field of view and the operator’s rearward field of view into a single video stream to provide a 360° field of view. (Hirata [0046] FIG. 34 is a view illustrating an example of a front side panoramic image picked up by the front side camera and a rear side panoramic image picked up by the rear side camera. Hirata [0123] where both of the front side camera 210 and the rear side camera 212 are used, while the front side camera 210 picks up a component image while successively changing the elevation angle from approximately -90 degrees to approximately +90 degrees, the rear side camera 212 can pick up component images at pan angles different by 180 degrees successively changing the elevation angle from approximately +90 degrees to -90 degrees as indicated by arrow 

Regarding to claim 19:

19. Cancelled.

Regarding to claim 20:

20. Sako teach the method of claim 18, wherein, for each operator, providing in real time the video and data signals representing a series of images of the operator’s forward field of view, ocular eye movements (Sako FIG. 7 [0123] the
external cameras 32A can combine the multiple captured images captured with the
multiple super-wide angle lenses to generate an image from a third person viewpoint,
which includes the back of the head of the wearer (user P) within the angle of view.
Sako [0066] teach eye tracking camera for gaze direction detection and [0039] setting
camera FOV based on gaze direction] and Fig. 9-10 shows image communication
between server and camera. [0039] the HMD 1 can substantially provide the scene 2-1
from a user viewpoint (first person viewpoint [first video based on eye gaze]) as

captured image that is captured by an imaging unit (first imaging unit) that is installed on
the HMD 1 and configured to capture an image of an area in an eye-gaze direction of
the user [from combined signals]. In this way, transmittance control is performed on the
display units 2, or control is performed such that a first captured image from a user view
point, which is captured by the first imaging unit, is displayed. [0066] The eye-gaze input
is a way of inputting an instruction, which is detected on the basis of an image captured
by an imaging lens (not shown) that is installed inward in the HMD 1 so as to shoot an
image of an eye of the user P. The operation control unit 10b tracks movement of the
pupil of the eye of the user P whose image has been captured, and calculates an
orientation of the eye-gaze. The operation control unit 10b can hereby identify where
the user gazes (eye-gaze direction))

Sako do not explicitly teach and rearward field of view comprises providing an operator image capture device for each operator configured to be mounted on the operator’s head that includes multiple front and rear video cameras fixedly secured to the image capture device to contemporaneously capture said series of images.

However Hirata teach and rearward field of view comprises providing an operator image capture device for each operator configured to be mounted on the operator’s head that includes multiple front and rear video cameras fixedly secured to the image capture device to contemporaneously capture said series of images. (Hirata [0046] FIG. 34 is a view illustrating an example of a front side panoramic image picked up by the front side camera and a rear side panoramic image picked up by the rear side camera. Hirata [0123] where both of the front side camera 210 and the rear side camera 212 are used, while the front side camera 210 picks up a component image while successively changing the elevation angle from approximately -90 degrees to approximately +90 degrees, the rear side camera 212 can pick up component images at pan angles different by 180 degrees successively changing the elevation angle from approximately +90 degrees to -90 degrees as indicated by arrow marks in FIG. 12(c))

Regarding to claim 24:

24. Sako teach the method of claim 20, Sako do not explicitly teach wherein the wide angle lens of each video camera assembly is angled to face slightly inward to capture direct images of the operator’s eyes from a peripheral vantage point.

However Neven teach wherein the wide angle lens of each video camera assembly is angled to face slightly inward to capture direct images of the operator’s eyes from a peripheral vantage point. (Neven Fig. 2 [0036] block 410, gaze tracking camera 121 acquires an eye image of an eye of the user in real-time while the user is perceiving the external scene through lens elements 110 and 112. Gaze tracking camera 121 acquires the eye images contemporaneously with scene camera 120 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako (U.S. Pub. No. 20140160129 A1), in view of Hansen (U.S. Pub. No. 9069444 B1), further in view of Neven (U.S. Pub. No. 20120290401 A1), Hirata (U.S. Pub. No. 20140300693 A1) and Mullen (U.S. Pub. No. 9958934 B1).

Regarding to claim 6-7:

7. Sako teach the system of claim 4 Sako do not explicitly teach wherein said third video camera for each operator is configured to be attached to or worn at the shoulder of that operator.

However Mullen teach wherein said third video camera for each operator is configured to be attached to or worn at the shoulder of that operator. (Mullen col. 17 line 40-47 Persons skilled in the art will appreciate that one or more cameras can be coupled to a HMD, or attached to a particular portion of a user's body (e.g., shoulder). Such a camera may, for example, take video of the user's surroundings. If attached to a HMD, the camera may point towards the front of the HMD such that the camera substantially captures the user's perspective of his/her environment)

.

Claims 9-10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako (U.S. Pub. No. 20140160129 A1), in view of Hansen (U.S. Pub. No. 9069444 B1), further in view of Neven (U.S. Pub. No. 20120290401 A1), Hirata (U.S. Pub. No. 20140300693 A1) and Campbell (U.S. Pub. No. 6077237 A).

Regarding to claim 9 and 22:

22. Sako teach the method of claim 18, Sako do not explicitly teach wherein providing the operator image capture device comprises providing the image capture device as a goggles assembly including an elastic strap to secure the goggles assembly against the face of the operator.

However Campbell teach wherein providing the operator image capture device comprises providing the image capture device as a goggles assembly (Campbell col. 1 line 35-40 a user can feel interactions with objects represented in the 
including an elastic strap to secure the goggles assembly against the face of the operator. (Campbell col. 4 line 45-50 FIG. 5 shows an alternative embodiment of the two-prong headset 4 having a connecting strap 30 that connects the ends of the two prongs 42. The strap 30 is fixedly attached to the ends of the two prongs 42 and has a fastening means 31 to allow for various fits by the user and optimal compression of each signal electrode 41.)

The motivation for combining Sako, Hansen, Neven and Hirata as set forth in claim 1 is equally applicable to claim  9. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sako, further incorporating Hansen, Neven Hirata and Campbell in video/camera technology. One would be motivated to do so, to incorporate said head mounted unit is a goggles assembly. The functionality will improve user experience.

Regarding to claim 10:

10. Sako teach the system of claim 4, Sako do not explicitly teach wherein said head mounted unit is a resiliently expandable pincher type headset.

However Campbell teach wherein said head mounted unit is a resiliently expandable pincher type headset.  (Campbell col. 4 line 51-57 FIG. 6 shows an 

Claims 11, 13, 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako (U.S. Pub. No. 20140160129 A1), in view of Hansen (U.S. Pub. No. 9069444 B1), further in view of Neven (U.S. Pub. No. 20120290401 A1), Hirata (U.S. Pub. No. 20140300693 A1) and Okumura (U.S. Pub. No. 20160150156 A1).

Regarding to claim 11:

11. Claim 11 is rejected for the same reason as claim 1. Sako do not explicitly teach Claim 18 following additional limitation - each video camera including a wide angle lens with a field of view of at least approximately 220°.

However Okumura teach each video camera including a wide angle lens with a field of view of at least approximately 220°. (Okumura [0073] the wide-angle lens 11 having an angle of view of 220 degrees is disposed on a front surface of the digital camera 1)

The motivation for combining Sako, Hansen, Neven and Hirata as set forth in claim 1 is equally applicable to claim  11. It would have been obvious before the 

Regarding to claim 13:

13. Sako teach the method of claim 11, Sako do not explicitly teach wherein providing said first operator image capture device comprises providing said image capture device as an eyeglasses frame.

However Hirata teach wherein providing said first operator image capture device comprises providing said image capture device as an eyeglasses frame. (Hirata [0129] FIG. 16 the user would wear the see-through type HMD 250 like an eyeglass and carry out panoramic image pickup while viewing an outside world which can be seen through the display 252 and an image displayed on the display 252)

Regarding to claim 15:

15. Sako teach the method of claim 11, Sako do not explicitly teach wherein providing said first operator image capture device comprises positioning and configuring at least one of said multiple video cameras to capture images of the operator’s rearward facing field of view.

However Hirata teach wherein providing said first operator image capture device comprises positioning and configuring at least one of said multiple video 
cameras to capture images of the operator’s rearward facing field of view. (Hirata [0046] FIG. 34 is a view illustrating an example of a front side panoramic image picked up by the front side camera and a rear side panoramic image picked up by the rear side camera) 

Regarding to claim 23:

23. Sako teach the method of claim 11, such that images of the forward facing field of view and the ocular eye movements of the operator are contemporaneously captured. (Sako FIG. 7 [0123] the external cameras 32A can combine the multiple captured images captured with the multiple super-wide angle lenses to generate an image from a third person viewpoint, which includes the back of the head of the wearer (user P) within the angle of view. Sako [0066] teach eye tracking camera for gaze direction detection and [0039] setting camera FOV based on gaze direction] and Fig. 9-10 shows image communication between server and camera. [0039] the HMD 1 can substantially provide the scene 2-1 from a user viewpoint (first person viewpoint [first video based on eye gaze]) as illustrated in the left of FIG. 1 by displaying, on the display units 2 in real time, a captured image that is captured by an  the HMD 1 and configured to capture an image of an area in an eye-gaze direction of the user [from combined signals]. In this way, transmittance control is performed on the display units 2, or control is performed such that a first captured image from a user view point, which is captured by the first imaging unit, is displayed. [0066] The eye-gaze input is a way of inputting an instruction, which is detected on the basis of an image captured by an imaging lens (not shown) that is installed inward in the HMD 1 so as to shoot an image of an eye of the user P. The operation control unit 10b tracks movement of the pupil of the eye of the user P whose image has been captured, and calculates an orientation of the eye-gaze. The operation control unit 10b can hereby identify where the user gazes (eye-gaze direction))

Sako do not explicitly teach wherein providing multiple video cameras fixedly secured to said first operator image capture device comprises providing a left eye front facing video camera assembly and a right eye front facing video camera assembly, each video camera assembly including a wide angle lens projecting beyond the operator’s eyes to provide said field of view of approximately 220°

However Hirata teach wherein providing multiple video cameras fixedly secured to said first operator image capture device comprises providing a left eye front facing video camera assembly and a right eye front facing video camera assembly, (Hirata [0046] FIG. 34 is a view illustrating an example of a front side panoramic image picked up by the front side camera and a rear side panoramic image 

However Okumura teach each video camera assembly including a wide angle lens projecting beyond the operator’s eyes to provide said field of view of approximately 220° (Okumura [0073] the wide-angle lens 11 having an angle of view of 220 degrees is disposed on a front surface of the digital camera 1)

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako (U.S. Pub. No. 20140160129 A1), in view of Hansen (U.S. Pub. No. 9069444 B1), further in view of Neven (U.S. Pub. No. 20120290401 A1), Hirata (U.S. Pub. No. 20140300693 A1), Okumura (U.S. Pub. No. 20160150156 A1) and Campbell (U.S. Pub. No. 6077237 A).

Regarding to claim 14:

14. Sako teach the method of claim 11, wherein providing said first operator image capture device (Sako FIG. 1 [0039] the HMD 1 can substantially provide the scene 2-1 from a user viewpoint (first person viewpoint) as illustrated in the left of FIG. 1 by displaying, on the display units 2 in real time, a captured image that is captured by an imaging unit (first imaging unit) that is installed on the HMD 1)

Sako do not explicitly teach comprises providing said image capture device as a resiliency expandable pincher type headset.

However Campbell teach comprises providing said image capture device as a resiliency expandable pincher type headset.  (Campbell col. 4 line 51-57 FIG. 6 shows an embodiment of the two-prong headset 4 employing two ratchet mechanisms 43 that connect a detachable front mount 42a to the side arms 42. The ratchet mechanism 43 allows the two-prong headset 4 to be expandable longitudinally under the ratchet spine 43a to properly situate the signal electrodes 41 around the ear of the user)

The motivation for combining Sako, Hansen, Neven, Hirata and Okumura as set forth in claim 11 is equally applicable to claim  14. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sako, further incorporating Hansen, Neven Hirata, Okumura and Campbell in video/camera technology. One would be motivated to do so, to incorporate image .

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako (U.S. Pub. No. 20140160129 A1), in view of Hansen (U.S. Pub. No. 9069444 B1), further in view of Neven (U.S. Pub. No. 20120290401 A1), Hirata (U.S. Pub. No. 20140300693 A1), Okumura (U.S. Pub. No. 20160150156 A1) and Mullen (U.S. Pub. No. 9958934 B1).

Regarding to claim 16-17:

16. Sako teach the method of claim 11, other that the operator's ocular eye movements and (Sako [0066] the eye-gaze input is a way of inputting an instruction, which is detected on the basis of an image captured by an imaging lens (not shown) that is installed inward in the HMD 1 so as to shoot an image of an eye of the user P. The operation control unit 10b tracks movement of the pupil of the eye of the user P whose image has been captured, and calculates an orientation of the eye-gaze)

Sako do not explicitly teach further comprising ,for each operator, providing a second operator image capture device configured to be worn on or attached to that operator's torso to capture images forward facing field of view.

further comprising ,for each operator, providing a second operator image capture device configured to be worn on or attached to that operator's torso to capture images forward facing field of view. (Mullen col. 17 line 40-47 Persons skilled in the art will appreciate that one or more cameras can be coupled to a HMD, or attached to a particular portion of a user's body (e.g., shoulder). Such a camera may, for example, take video of the user's surroundings. If attached to a HMD, the camera may point towards the front of the HMD such that the camera substantially captures the user's perspective of his/her environment)

The motivation for combining Sako, Hansen, Neven, Hirata and Okumura as set forth in claim 11 is equally applicable to claim  16. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sako, further incorporating Hansen, Neven Hirata, Okumura and Mullen in video/camera technology. One would be motivated to do so, to incorporate providing a second operator image capture device configured to be worn on or attached to that operator's torso to capture images forward facing field of view. The functionality will improve user experience.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482